REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to an invention non-elected without traverse.  Accordingly, claims 13-19 been cancelled.

Allowable Subject Matter
Claims 1-8, 10-12, and 20-24 are allowable.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on July 22nd, 2021, with respect to the prior art rejections of the claims have been fully considered and are persuasive. The prior art rejections of the claims have been withdrawn.

Regarding claims 1 and 10 the closest prior art is Hammer et al. (US 2007/0276260 A1) in view of Liang et al. (US 2007/0030450 A1).
Regarding claim 1, Hammer teaches a device for examination of retinal vascular endothelial function of vessels of a retina at a fundus (F) of an eye (A), said device comprising: 
a fundus camera defining an observation beam path, the fundus camera comprising a digital image sensor designed to record image sequences of images of areas of the fundus (F), the 
an illumination unit being arranged in a plane (AP") conjugated to a pupil (AP) of the eye (A) in the illumination beam path, the illumination unit serving to illuminate the fundus (F) with a measuring light and a flicker light within a light field (LF) on the fundus (F); and 
a macula stop (MB) in the illumination beam path, said macula stop (MB) being provided with a respective fixation mark (FM) so that the macula stop (MB) covers a macula (M) on the fundus (F) when the eye (A) fixates on the fixation mark (FM) of the at least one macula stop (MB).
Liang further teaches that a field stop (FB) is arranged in a plane (F’’’) conjugated to the fundus in the illumination beam path and an image of the field stop (FB) limits the light field (LF) on the fundus (F) illumination beam path, and wherein the macula stop is arranged in the plane (F’’’) conjugated to the fundus. 
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein the macula aperture (MB) is formed on the field stop (FB) such that the fixation mark (FM) is located within the field stop (FB) in a manner abutting an inner edge of the field stop (FB), and wherein the field stop (FB) is rotatable about an optical axis of the illumination beam path to illuminate different selected areas of the fundus (F) by the light field (LF) and to record sequences of images of the different selected areas of the fundus (F).

Regarding claim 10, Hammer teaches a device for examination of retinal vascular endothelial function of vessels of a retina at a fundus (F) of an eye (A), said device comprising: 
a fundus camera defining an observation beam path, the fundus camera comprising a digital image sensor designed to record image sequences of images of areas of the fundus (F), the digital image sensor comprising a reception surface, the observation beam path focusing onto the fundus (F), and defining an illumination beam path; 
an illumination unit being arranged in a plane (AP") conjugated to a pupil (AP) of the eye (A) in the illumination beam path, the illumination unit serving to illuminate the fundus (F) with a measuring light and a flicker light within a light field (LF) on the fundus (F); and 
Liang further teaches that a field stop (FB) is arranged in a plane (F’’’) conjugated to the fundus in the illumination beam path and an image of the field stop (FB) limits the light field (LF) on the fundus (F) illumination beam path, and wherein the macula stop is arranged in the plane (F’’’) conjugated to the fundus. 
	However, taken either singularly or in combination the prior art fails to anticipate or fairly suggest the limitations of claim 10 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein, and including wherein four macula stops (MB) arranged in the plane (F```) conjugated to the fundus (F) in the illumination beam path, said four macula stops (MB) being provided with a respective fixation mark (FM) so that the four macula stops (MB) being provided with a respective fixation mark (FM) so that the four macula stops (MB) cover a macula (M) on the fundus (F) when the eye (A) fixates on the respective fixation mark (FM), wherein said four the macula stops (MB) are formed in diagonally opposite pairs on the field stop (FB) such that the fixation mark (FM) is located within the field stop (FB) in a manner abutting an inner edge of the field stop (FB), and wherein the field stop (FB) is rotatable about an optical axis of the illumination beam path to illuminate different selected areas of the fundus (F) by the light field (LF) and to record sequences of images of the different selected areas of the fundus (F).

Regarding claims 2-8 11, 12, and 20-24 these claims depend on an allowable base claim and are therefore allowable for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL OESTREICH/
Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872